DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application 17/001421 filed on 06/03/2022.
Claims 8-27 have been examined and are pending in this application.
In response to the restriction requirement, the Applicant has elected Invention II, claims 8-20 and new claims 21-27, without traverse for prosecution.

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-27 are rejected under 35 U. S. C. 101 as being directed to non-statutory subject matter as being directed to an abstract idea without being integrated into a practical application or significantly more.

Regarding claims 8, 16 and 21, the claim is directed to an abstract idea as reciting the limitations “determining whether the extracted phone number matches a phone number included in the message” and “determining whether the incoming phone call is from an illegitimate caller.”  The aforementioned steps are “mental process” as broadly interpreted said steps could be performed in the human mind. Therefore, the claim recites an abstract idea.  
Said abstract idea and/or judicial exception is not integrated into a practical application as the claim does not recite any other active steps that utilize determination result into a practical application.  It’s noted that the claims recite additional elements (i.e., processor/memory/computer-readable storage medium).  However, said additional elements are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of extracting or determining operation etc.,) such that it amounts no more than mere instructions to apply the exception or abstract idea using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea.   As mentioned above, although the claims recite additional elements, said elements taken individually or as a combination, do not result in the claim amounting to significantly more than the abstract idea because as the additional elements perform generic computer content distributing functions routinely used in information technology field. See US Applications 2020/0389552, 2015/0188712 and 2021/0075907.  As discussed above, the additional elements recited at a high-level of generality such that they amount no more than mere instructions to apply the exception using a generic computer component.  Therefore, the claim is directed to non-statutory subject matter.

Regarding claims 9-15, 17-20 and 22-27; the dependent claims are also rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter for the same reasons addressed above as the claims recite an abstract idea without being integrated into a practical application or significantly more.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 8-9, 14, 16-17, 21-22 and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Danis (US 9332119) in view of TRIM et al. (“Trim,” US 2020/0389552).

Regarding claim 8: Danis discloses a method implemented by a client associated with a call recipient, comprising:
extracting a phone number from an incoming phone call (Danis: col. 18 lines 66-67 the authentication device of the called phone receives and extracts the incoming caller ID information (Step S367); col. 19 lines 1-2 the caller ID information contains the number of the caller phone);
querying a server for a pending message that is intended for the call recipient (Danis: col. 19 lines 4-11 the authentication device of the called phone contacts the authentication server 105 (Step S368). The authentication device of the called phone inquiries the authentication server as to whether the caller phone as indicated by the caller ID is calling the called phone number [] such an inquiry, hereafter referred to as an authentication request message);
responsive to receiving the pending message, determining whether the extracted phone number matches a phone number included in the message (Danis: col. 20 lines 25-28 the authentication server looks up if there has been a calling status message received where the caller and the called parties are identical to the parties in the authentication request message (Step S369));
in response to determining that the extracted phone number matches the phone number included in the message, causing a first notification to be outputted by the client (Danis: col. 20 lines 28-30 the authentication server looks up if there has been a calling status message [] are identical to the parties []. If so, the authentication server replies with indication that the caller phone is currently is indeed calling the called phone (Step S370)).
Danis does not explicitly disclose notification specifying that the incoming phone call is from a legitimate caller and responsive to receiving no message or in response to determining that the extracted phone number does not match the phone number included in the message, determining whether the incoming phone call is from an illegitimate caller.
However, Trim discloses notification specifying that the incoming phone call is from a legitimate caller (Trim: ¶0058 at step 310, if the recipient device 60 does verify the caller ID identifier at step 308 (e.g., the caller ID identifier does match data for a pre-authorized caller in the authorized caller list and/or contact list) [] the recipient device 60 sends the recipient of the incoming call a notification, or otherwise indicates to the recipient, that the call of step 308 is verified); and
responsive to receiving no message or in response to determining that the extracted phone number does not match the phone number included in the message, determining whether the incoming phone call is from an illegitimate caller (Trim: ¶0057 at step 309, if the recipient device 60 cannot verify the caller ID identifier at step 308, (e.g., the caller ID identifier does not match data for a pre-authorized caller in the authorized caller list and/or contact list) [] the recipient device 60 issues a notification to the call recipient [] indicating that the incoming call is not validated).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Trim with the system/method of Danis to include specifying that the incoming phone call is from a legitimate/illegitimate caller.
One would have been motivated to provide multi-factor authentication of a caller identification (ID) identifier (Trim: ¶0069).
Regarding claim 9: Danis in view of Trim discloses the method of claim 8.
Danis further discloses wherein said determining whether the incoming phone call is from an illegitimate caller comprises: providing a verification message to a relay server based on a uniform resource identifier specifying the relay server, the verification message inquiring whether the incoming phone call originated from the extracted phone number (Danis: col. 20 lines 42-44 each authentication device may store its' own internet IP address corresponding to its telephone number, with the authentication server. The authentication server may thus contact the appropriate authentication device at this IP address; col. 17 lines 12-15 The authentication device may then use the internal whitelist and blacklist to handle incoming calls. The handling of incoming calls may also take into account the authentication status of the incoming caller ID).
Trim further discloses responsive to receiving a response to the verification message specifying that the incoming phone call originated from the extracted phone number, causing the first notification to be outputted by the client (Trim: ¶0058 at step 310, if the recipient device 60 does verify the caller ID identifier at step 308 (e.g., the caller ID identifier does match data for a pre-authorized caller in the authorized caller list and/or contact list) [] the recipient device 60 sends the recipient of the incoming call a notification, or otherwise indicates to the recipient, that the call of step 308 is verified); and
responsive to receiving a response to the verification message specifying that the incoming phone call did not originate from the extracted phone number, causing a second Filing Date: March 04, 2022notification to be outputted by the client specifying that the incoming phone call is from an illegitimate caller (Trim: ¶0057 at step 309, if the recipient device 60 cannot verify the caller ID identifier at step 308, (e.g., the caller ID identifier does not match data for a pre-authorized caller in the authorized caller list and/or contact list) [] the recipient device 60 issues a notification to the call recipient [] indicating that the incoming call is not validated).
The motivation is the same that of claim 8 above.

Regarding claim 14: Danis in view of Trim discloses the method of claim 9.
Trim further discloses wherein at least one of the first notification or the second notification comprises at least one of: a visual indicator outputted via a display screen associated with the client; or
an audio indicator outputted via a speaker associated with the client (Trim: ¶0057 the recipient device 60 issues a notification to the call recipient (e.g., a notification displayed on a screen of the recipient device 60) indicating that the incoming call is not validated).
The motivation is the same that of claim 9 above.

Regarding claim 16: Danis discloses a computing device, comprising:
at least one processor circuit; and at least one memory (Danis: col. 5 line 25 a cellular smart phone) that stores program code configured to perform a method when executed by the at least one processor circuit, the method comprising:
 Filing Date: March 04, 2022extracting a phone number from an incoming phone call (Danis: col. 18 lines 66-67 the authentication device of the called phone receives and extracts the incoming caller ID information (Step S367); col. 19 lines 1-2 the caller ID information contains the number of the caller phone);
querying a server for a pending message that is intended for a call recipient associated with the computing device (Danis: col. 19 lines 4-11 the authentication device of the called phone contacts the authentication server 105 (Step S368). The authentication device of the called phone inquiries the authentication server as to whether the caller phone as indicated by the caller ID is calling the called phone number [] such an inquiry, hereafter referred to as an authentication request message);
responsive to receiving the pending message, determining whether the extracted phone number matches a phone number included in the message (Danis: col. 20 lines 25-28 the authentication server looks up if there has been a calling status message received where the caller and the called parties are identical to the parties in the authentication request message (Step S369));
in response to determining that the extracted phone number matches the phone number included in the message, causing a first notification to be outputted by the computing device (Danis: col. 20 lines 28-30 the authentication server looks up if there has been a calling status message [] are identical to the parties []. If so, the authentication server replies with indication that the caller phone is currently is indeed calling the called phone (Step S370)).
Danis does not explicitly disclose notification specifying that the incoming phone call is from a legitimate caller and responsive to receiving no message or in response to determining that the extracted phone number does not match the phone number included in the message, determining whether the incoming phone call is from an illegitimate caller.
However, Trim discloses notification specifying that the incoming phone call is from a legitimate caller (Trim: ¶0058 at step 310, if the recipient device 60 does verify the caller ID identifier at step 308 (e.g., the caller ID identifier does match data for a pre-authorized caller in the authorized caller list and/or contact list) [] the recipient device 60 sends the recipient of the incoming call a notification, or otherwise indicates to the recipient, that the call of step 308 is verified); and
responsive to receiving no message or in response to determining that the extracted phone number does not match the phone number included in the message, determining whether the incoming phone call is from an illegitimate caller (Trim: ¶0057 at step 309, if the recipient device 60 cannot verify the caller ID identifier at step 308, (e.g., the caller ID identifier does not match data for a pre-authorized caller in the authorized caller list and/or contact list) [] the recipient device 60 issues a notification to the call recipient [] indicating that the incoming call is not validated).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Trim with the system/method of Danis to include specifying that the incoming phone call is from a legitimate/illegitimate caller.
One would have been motivated to provide multi-factor authentication of a caller identification (ID) identifier (Trim: ¶0069).

Regarding claim 17: Claim 17 is similar in scope to claim 9, and is therefore rejected under similar rationale.

Regarding claim 21: Danis discloses a computer-readable storage medium having program instructions recorded thereon that, when executed by at least one processor, perform a method comprising:
extracting a phone number from an incoming phone call (Danis: col. 18 lines 66-67 the authentication device of the called phone receives and extracts the incoming caller ID information (Step S367); col. 19 lines 1-2 the caller ID information contains the number of the caller phone);
querying a server for a pending message that is intended for a call recipient associated with the computing device (Danis: col. 19 lines 4-11 the authentication device of the called phone contacts the authentication server 105 (Step S368). The authentication device of the called phone inquiries the authentication server as to whether the caller phone as indicated by the caller ID is calling the called phone number [] such an inquiry, hereafter referred to as an authentication request message);
responsive to receiving the pending message, determining whether the extracted phone number matches a phone number included in the message (Danis: col. 20 lines 25-28 the authentication server looks up if there has been a calling status message received where the caller and the called parties are identical to the parties in the authentication request message (Step S369));
in response to determining that the extracted phone number matches the phone number included in the message, causing a first notification to be outputted by the computing device (Danis: col. 20 lines 28-30 the authentication server looks up if there has been a calling status message [] are identical to the parties []. If so, the authentication server replies with indication that the caller phone is currently is indeed calling the called phone (Step S370)).
Danis does not explicitly disclose notification specifying that the incoming phone call is from a legitimate caller and responsive to receiving no message or in response to determining that the extracted phone number does not match the phone number included in the message, determining whether the incoming phone call is from an illegitimate caller.
However, Trim discloses notification specifying that the incoming phone call is from a legitimate caller (Trim: ¶0058 at step 310, if the recipient device 60 does verify the caller ID identifier at step 308 (e.g., the caller ID identifier does match data for a pre-authorized caller in the authorized caller list and/or contact list) [] the recipient device 60 sends the recipient of the incoming call a notification, or otherwise indicates to the recipient, that the call of step 308 is verified); and
responsive to receiving no message or in response to determining that the extracted phone number does not match the phone number included in the message, determining whether the incoming phone call is from an illegitimate caller (Trim: ¶0057 at step 309, if the recipient device 60 cannot verify the caller ID identifier at step 308, (e.g., the caller ID identifier does not match data for a pre-authorized caller in the authorized caller list and/or contact list) [] the recipient device 60 issues a notification to the call recipient [] indicating that the incoming call is not validated).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Trim with the system/method of Danis to include specifying that the incoming phone call is from a legitimate/illegitimate caller.
One would have been motivated to provide multi-factor authentication of a caller identification (ID) identifier (Trim: ¶0069).

Regarding claim 22: Claim 22 is similar in scope to claim 9, and is therefore rejected under similar rationale.

Regarding claim 27: Claim 27 is similar in scope to claim 14, and is therefore rejected under similar rationale.

Claims 10-13, 15, 18-20 and 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Danis (US 9332119) in view of TRIM et al. (“Trim,” US 2020/0389552) and TEUWEN (“Teuwen,” US 2015/0188712).

Regarding claim 10: Danis in view of Trim discloses the method of claim 9.
Danis in view of Trim does not explicitly disclose wherein the uniform resource identifier is included in a digital certificate associated with the extracted phone number.
However, Teuwen discloses wherein the uniform resource identifier is included in a digital certificate associated with the extracted phone number (Teuwen: fig. 2; ¶0037 the signature record 280 includes a payload divided according to a plurality of subfields: [] URI present field 254 [] and certificate chain field 62).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Teuwen with the system/method of Huang to include the uniform resource identifier is included in a digital certificate.
One would have been motivated to providing digital signature techniques for authenticating some types of static and/or dynamic data (Teuwen: ¶0004).

Regarding claim 11: Danis in view of Trim discloses the method of claim 9.
Danis in view of Trim does not explicitly disclose wherein the verification message comprises a digital signature that authenticates the identity of the call recipient, and wherein the signed digital certificate comprises a phone number of the call recipient.
However, Teuwen discloses wherein the verification message comprises a digital signature that authenticates the identity of the call recipient, and wherein the signed digital certificate comprises a phone number of the call recipient (Teuwen: ¶0032 the user device 130 is able to use the digital signature to verify the authenticity of the URI; ¶0035 the payload URI includes a fragment, denoted by the pound sign character(#) [] that encodes various dynamic or static data).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Teuwen with the system/method of Huang to include a digital signature that authenticates the identity of the call recipient.
One would have been motivated to providing digital signature techniques for authenticating some types of static and/or dynamic data (Teuwen: ¶0004).

Regarding claim 12: Danis in view of Trim and Teuwen discloses the method of claim 11.
Teuwen further discloses wherein the signed digital certificate further comprises a uniform resource identifier specifying a relay server that is associated with the call recipient (Teuwen: ¶0031 the digital signature, however, was created at the time of manufacture of the NFC tag 110 based on the original version of the URI).
The motivation is the same that of claim 11 above.

Regarding claim 13: Danis in view of Trim and Teuwen discloses the method of claim 11.
Danis further discloses wherein the response to the verification message is received from the relay server associated with the call recipient (Danis: col. 19 lines 28-30 the authentication server replies with indication that the caller phone is currently is indeed calling the called phone (Step S370)).

Regarding claim 15: Danis in view of Trim and Teuwen discloses the method of claim 10.
Teuwen further discloses wherein the digital certificate is retrieved from a lookup service that maintains a plurality of digital certificates and a plurality of uniform resource identifiers that are associated with a plurality of different phone numbers (Teuwen: ¶0037 the certificate chain field may include a certificate store subfield storing one or more digital certificates or a certificate URI field storing one or more URIs indicating from where applicable digital certificates may be retrieved).
The motivation is the same that of claim 9 above.

Regarding claims 18-20: Claims 18-20 are similar in scope to claims 10-12, respectively, and are therefore rejected under similar rationale. 

Regarding claims 23-26: Claims 23-26 are similar in scope to claims 10-13, respectively, and are therefore rejected under similar rationale.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fahimeh Mohammadi whose telephone number is (571)270-7857. The examiner can normally be reached Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on 5712705002. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHIMEH MOHAMMADI/ Examiner, Art Unit 2439    



/LUU T PHAM/Supervisory Patent Examiner, Art Unit 2439